Title: The American Commissioners to Necker, 9 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Necker, Jacques


Sir
Passi October 9. 1778
Captain Peter Collass of Boston in America, who has had the Misfortune to be thrice taken Prisoner in the Course of this War, by the Enemy, has made a Representation to Us of the Detention of a few Articles of his Property at Calais by the Customs house officers. Articles of the Manufacture of this Kingdom which he purchased at Nantes, in order to carry home to his Family, and which the Guernseyman had the Humanity to forbear to take from him. We inclose his Representation of his Case to you, and have the Honour to request in his Behalf, all that Indulgence, which may with Propriety be granted him. We have the Honour to be, with the most respectful Consideration, your etc.
Mr. Necker
